UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2017 Date of reporting period:	February 28, 2017 Item 1. Schedule of Investments: Putnam Emerging Markets Income Fund The fund's portfolio 2/28/17 (Unaudited) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (65.7%) (a) Principal amount Value Argentina (Republic of) 144A sr. unsec. bonds 7.125%, 7/6/36 (Argentina) $485,000 $465,646 Brazil (Federal Republic of) sr. unsec. unsub. notes 6.00%, 4/7/26 (Brazil) 285,000 308,513 Brazil (Federal Republic of) unsec. notes Ser. NTNF, 10.00%, 1/1/25 (Brazil) BRL 1,410 455,718 Brazil (Federal Republic of) unsec. notes Ser. NTNF, 10.00%, 1/1/23 (Units) (Brazil) $925 299,516 Chile (Republic of) sr. unsec. unsub. notes 3.125%, 1/21/26 (Chile) 640,000 648,934 Colombia (Republic of) sr. unsec. notes Ser. B, 10.00%, 7/24/24 (Colombia) COP 1,000,000,000 404,709 Colombia (Republic of) sr. unsec. unsub. notes 4.50%, 1/28/26 (Colombia) $400,000 422,116 Colombia (Republic of) sr. unsec. unsub. notes 4.375%, 3/21/23 (Colombia) COP 300,000,000 92,099 Dominican (Republic of) 144A sr. unsec. unsub. bonds 5.50%, 1/27/25 (Dominican Republic) $150,000 153,000 Egypt (Government of) 144A sr. unsec. notes 6.125%, 1/31/22 (Egypt) 200,000 207,518 El Salvador (Republic of) sr. unsec. unsub. notes Ser. REGS, 5.875%, 1/30/25 (El Salvador) 150,000 134,250 Hellenic (Republic of) sr. unsec. unsub. bonds 4.75%, 4/17/19 (Greece) EUR 198,000 196,225 Hungary (Government of) sr. unsec. unsub. notes 6.25%, 1/29/20 (Hungary) $100,000 110,030 Hungary (Government of) sr. unsec. unsub. notes 5.375%, 3/25/24 (Hungary) 184,000 204,280 Hungary (Government of) unsec. notes Ser. 25/B, 5.50%, 6/24/25 (Hungary) HUF 41,580,000 166,671 Hungary (Government of) unsec. notes Ser. 31/A, 3.25%, 10/22/31 (Hungary) HUF 50,000,000 158,955 Indonesia (Republic of) sr. unsec. bonds Ser. FR56, 8.375%, 9/15/26 (Indonesia) IDR 3,500,000,000 278,247 Indonesia (Republic of) sr. unsec. bonds Ser. FR73, 8.75%, 5/15/31 (Indonesia) IDR 3,150,000,000 250,965 Indonesia (Republic of) 144A sr. unsec. unsub. notes 5.125%, 1/15/45 (Indonesia) $200,000 209,500 Malaysia (Government of) sr. unsec. bonds 3.492%, 3/31/20 (Malaysia) MYR 675,000 151,683 Malaysia (Government of) sr. unsec. notes Ser. 115, 3.955%, 9/15/25 (Malaysia) MYR 750,000 167,677 Mexico (Government of) sr. unsec. bonds Ser. M, 7.75%, 11/13/42 (Mexico) MXN 2,985,000 149,530 Mexico (Government of) sr. unsec. bonds Ser. M, 7.75%, 5/29/31 (Mexico) MXN 1,600,000 81,630 Mexico (Government of) sr. unsec. notes Ser. M, 8.00%, 12/7/23 (Mexico) MXN 8,670,000 456,327 Mexico (Republic of) sr. unsec. unsub. bonds 4.35%, 1/15/47 (Mexico) $225,000 201,038 Morocco (Kingdom of) 144A sr. unsec. unsub. notes 4.25%, 12/11/22 (Morocco) 200,000 207,750 Peru (Republic of) sr. unsec. unsub. bonds 8.75%, 11/21/33 (Peru) 75,000 113,222 Peru (Republic of) sr. unsec. unsub. bonds 4.125%, 8/25/27 (Peru) 50,000 54,099 Peru (Republic of) sr. unsec. unsub. notes 7.35%, 7/21/25 (Peru) 165,000 215,325 Peru (Republic of) 144A sr. unsec. unsub. notes 6.90%, 8/12/37 (Peru) PEN 125,000 39,554 Petroleos Mexicanos 144A GDN company guaranty sr. unsec. unsub. notes 7.65%, 11/24/21 (Mexico) MXN 11,000 51,051 Philippines (Republic of) sr. unsec. unsub. bonds 3.95%, 1/20/40 (Philippines) $200,000 206,000 Poland (Republic of) sr. unsec. unsub. notes 5.00%, 3/23/22 (Poland) 305,000 335,210 Poland (Republic of) unsec. bonds 5.25%, 10/25/20 (Poland) PLN 500,000 133,858 Poland (Republic of) unsec. bonds Ser. 726, 2.50%, 7/25/26 (Poland) PLN 730,000 162,693 Romania (Government of) unsec. notes Ser. 10YR, 5.95%, 6/11/21 (Romania) RON 610,000 161,124 Russia (Federation of) sr. unsec. unsub. notes Ser. REGS, 4.875%, 9/16/23 (Russia) $400,000 430,500 Russia (Federation of) unsec. bonds 8.15%, 2/3/27 (Russia) RUB 33,395,000 575,454 Russia (Federation of) unsec. notes Ser. 6209, 7.60%, 7/20/22 (Russia) RUB 24,000,000 401,303 Russia (Federation of) 144A sr. unsec. unsub. bonds 5.625%, 4/4/42 (Russia) $200,000 218,250 South Africa (Republic of) unsec. bonds Ser. 2023, 7.75%, 2/28/23 (South Africa) ZAR 2,000,000 148,512 South Africa (Republic of) unsec. bonds Ser. 2032, 8.25%, 3/31/32 (South Africa) ZAR 1,515,000 105,256 South Africa (Republic of) unsec. bonds Ser. R186, 10.50%, 12/21/26 (South Africa) ZAR 1,400,000 118,454 Sri Lanka (Republic of) 144A sr. unsec. unsub. bonds 6.85%, 11/3/25 (Sri Lanka) $200,000 208,450 Turkey (Republic of) sr. unsec. notes 7.375%, 2/5/25 (Turkey) 125,000 140,188 Turkey (Republic of) sr. unsec. notes 6.00%, 1/14/41 (Turkey) 400,000 385,500 Turkey (Republic of) unsec. bonds 9.00%, 3/8/17 (Turkey) TRY 800,000 219,786 Turkey (Republic of) unsec. bonds 6.625%, 2/17/45 (Turkey) $200,000 208,680 Turkey (Republic of) unsec. notes 8.80%, 9/27/23 (Turkey) TRY 510,000 127,882 Ukraine (Government of) sr. unsec. unsub. bonds Ser. REGS, 7.75%, 9/1/27 (Ukraine) $100,000 92,750 Ukraine (Government of) 144A unsec. FRN Ser. GDP, zero %, 5/31/40 (Ukraine) 60,000 18,276 Venezuela (Republic of) sr. unsec. unsub. notes 12.75%, 8/23/22 (Venezuela) 150,000 102,750 Vietnam (Republic of) 144A sr. unsec. bonds 4.80%, 11/19/24 (Vietnam) 200,000 203,879 Total foreign government and agency bonds and notes (cost $12,617,361) CORPORATE BONDS AND NOTES (27.2%) (a) Principal amount Value Basic materials (6.1%) Cemex SAB de CV 144A company guaranty sr. notes 6.125%, 5/5/25 (Mexico) $200,000 $209,500 Corp Nacional del Cobre de Chile 144A sr. unsec. unsub. notes 3.75%, 11/4/20 (Chile) 325,000 339,365 Fibria Overseas Finance, Ltd. company guaranty sr. unsec. sub. notes 5.25%, 5/12/24 (Brazil) 150,000 153,750 Indo Energy Finance II BV 144A company guaranty sr. notes 6.375%, 1/24/23 (Indonesia) 200,000 184,323 Mexichem SAB de CV 144A company guaranty sr. unsec. notes 4.875%, 9/19/22 (Mexico) 200,000 209,750 Capital goods (0.7%) Embraer Overseas, Ltd 144A company guaranty sr. unsec. notes 5.696%, 9/16/23 (Brazil) 111,000 119,741 Communication services (1.0%) Digicel Group, Ltd. 144A sr. unsec. notes 8.25%, 9/30/20 (Jamaica) 200,000 176,750 Consumer cyclicals (0.6%) Hutchison Whampoa International 14, Ltd. 144A company guaranty unsec. sub. FRB 6.00%, perpetual maturity (Cayman Islands) 100,000 100,640 Consumer staples (1.2%) Cencoused SA 144A company guaranty sr. unsec. unsub. notes 4.875%, 1/20/23 (Chile) 200,000 210,281 Energy (7.2%) KazMunayGas National Co., JSC 144A sr. unsec. unsub. notes 6.375%, 4/9/21 (Kazakhstan) 200,000 219,500 Nexen Energy ULC company guaranty sr. unsec. unsub. notes 6.40%, 5/15/37 (Canada) 100,000 123,390 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 8.75%, 5/23/26 (Brazil) 10,000 11,345 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 8.375%, 5/23/21 (Brazil) 35,000 39,036 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.125%, 1/17/22 (Brazil) 10,000 10,375 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 5.375%, 1/27/21 (Brazil) 200,000 202,250 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5.375%, 4/12/27 (Venezuela) 50,000 17,950 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 6.00%, 11/15/26 (Venezuela) 35,000 13,244 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 5.50%, 1/21/21 (Mexico) 520,000 548,317 Petroleum Co. of Trinidad & Tobago Ltd. 144A sr. unsec. unsub. notes 9.75%, 8/14/19 (Trinidad) 100,000 106,750 Financials (7.3%) Banco de Credito del Peru/Panama 144A unsec. sub. FRN 6.875%, 9/16/26 (Peru) 50,000 56,554 Banco de Credito del Peru/Panama 144A unsec. sub. FRN 6.125%, 4/24/27 (Peru) 200,000 218,760 Banco Nacional de Costa Rica 144A sr. unsec. unsub. notes 4.875%, 11/1/18 (Costa Rica) 200,000 202,753 State Bank of India/London 144A sr. unsec. unsub. notes 4.125%, 8/1/17 (India) 200,000 201,707 Turkiye Garanti Bankasi AS 144A sr. unsec. unsub. notes 5.25%, 9/13/22 (Turkey) 200,000 198,379 VTB Bank OJSC Via VTB Capital SA 144A unsec. sub. bonds 6.95%, 10/17/22 (Russia) 400,000 437,500 Government (1.3%) Inter-American Development Bank sr. unsec. unsub. bonds Ser. gMTN, 7.20%, 1/22/18 (Supra-Nation) IDR 3,160,000,000 237,363 Transportation (0.6%) DP World Sukuk, Ltd. 144A unsec. bonds 6.25%, 7/2/17 (United Arab Emirates) $100,000 101,400 Utilities and power (1.2%) Centrais Electricas Brasileiras SA (Electrobras) 144A sr. unsec. unsub. notes 6.875%, 7/30/19 (Brazil) 100,000 106,508 Engie Energia Chile SA 144A sr. unsec. unsub. notes 5.625%, 1/15/21 (Chile) 100,000 108,506 Total corporate bonds and notes (cost $4,860,229) SHORT-TERM INVESTMENTS (5.5%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.76% (AFF) Shares 966,309 $966,309 U.S. Treasury Bills 0.468%, 3/23/17 (SEG) $2,000 2,000 U.S. Treasury Bills 0.510%, 3/2/17 (SEG) 16,000 16,000 Total short-term investments (cost $984,308) TOTAL INVESTMENTS Total investments (cost $18,461,898) (b) FORWARD CURRENCY CONTRACTS at 2/28/17 (aggregate face value $7,532,870) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Brazilian Real Buy 4/3/17 $172,225 $166,225 $6,000 Euro Sell 3/16/17 102,081 103,111 1,030 Hong Kong Dollar Sell 5/17/17 677,920 678,233 313 Indian Rupee Buy 5/17/17 169,404 168,097 1,307 Russian Ruble Buy 3/16/17 170,844 166,605 4,239 Russian Ruble Sell 3/16/17 170,844 170,510 (334) Singapore Dollar Sell 5/17/17 172,045 168,279 (3,766) Citibank, N.A. Brazilian Real Buy 4/3/17 369,587 334,536 35,051 Brazilian Real Sell 4/3/17 297,080 297,217 137 Indonesian Rupiah Buy 5/17/17 166,697 166,380 317 Mexican Peso Buy 4/19/17 449,910 432,969 16,941 Mexican Peso Sell 4/19/17 445,699 416,551 (29,148) South African Rand Sell 4/19/17 169,936 167,170 (2,766) Goldman Sachs International Indian Rupee Buy 5/17/17 169,404 167,407 1,997 Russian Ruble Sell 3/16/17 488,891 484,358 (4,533) South Korean Won Buy 5/17/17 344,511 337,709 6,802 South Korean Won Sell 5/17/17 352,882 340,609 (12,273) JPMorgan Chase Bank N.A. Brazilian Real Buy 4/3/17 172,831 165,133 7,698 Brazilian Real Sell 4/3/17 172,704 170,091 (2,613) Czech Koruna Buy 7/19/17 170,220 172,757 (2,537) Euro Sell 3/16/17 106,109 107,388 1,279 Euro Sell 7/19/17 169,372 171,386 2,014 Indonesian Rupiah Sell 5/17/17 861 271 (590) Russian Ruble Buy 3/16/17 118,739 118,477 262 Russian Ruble Sell 3/16/17 118,739 106,504 (12,235) South Korean Won Sell 5/17/17 56,691 51,240 (5,451) Royal Bank of Scotland PLC (The) Czech Koruna Buy 7/19/17 170,224 172,690 (2,466) Euro Sell 7/19/17 169,372 171,028 1,656 State Street Bank and Trust Co. Colombian Peso Sell 4/19/17 500,071 488,493 (11,578) Hungarian Forint Sell 3/16/17 343,082 337,395 (5,687) Indonesian Rupiah Sell 5/17/17 19,868 19,799 (69) Peruvian New Sol Sell 4/19/17 32,797 31,311 (1,486) Polish Zloty Buy 3/16/17 24,910 22,196 2,714 Romanian Leu Sell 3/16/17 172,592 174,911 2,319 Singapore Dollar Sell 5/17/17 172,116 168,723 (3,393) Turkish Lira Sell 3/16/17 112,422 117,111 4,689 Total FUTURES CONTRACTS OUTSTANDING at 2/28/17 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond Ultra 30 yr (Long) 1 $161,781 Jun-17 $(2) U.S. Treasury Bond Ultra 30 yr (Short) 5 808,906 Jun-17 (57) U.S. Treasury Note 2 yr (Long) 4 865,625 Jun-17 (820) U.S. Treasury Note 5 yr (Long) 4 470,813 Jun-17 (820) U.S. Treasury Note 10 yr (Long) 4 498,313 Jun-17 (1,383) U.S. Treasury Note 10 yr (Short) 2 249,156 Jun-17 605 Total Key to holding's currency abbreviations BRL Brazilian Real COP Colombian Peso EUR Euro HUF Hungarian Forint IDR Indonesian Rupiah MXN Mexican Peso MYR Malaysian Ringgit PEN Peruvian Neuvo Sol PLN Polish Zloty RON Romanian Leu RUB Russian Ruble TRY Turkish Lira USD/$ United States Dollar ZAR South African Rand Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period GDN Global Depository Notes: represents ownership of foreign securities on deposit with a custodian bank JSC Joint Stock Company OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from December 1, 2016 through February 28, 2017 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $17,905,658. (b) The aggregate identified cost on a tax basis is $18,461,898, resulting in gross unrealized appreciation and depreciation of $441,934 and $1,293,303, respectively, or net unrealized depreciation of $851,369. (AFF) Affiliated company. For investments in Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $— $2,916,290 $1,949,981 $1,009 $966,309 Totals $— * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $2,267,753 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): Russia 11.4% Mexico 10.8 Brazil 9.7 Chile 7.4 Turkey 7.3 United States 5.6 Indonesia 5.6 Colombia 5.2 Peru 4.0 Hungary 3.6 Poland 3.6 Argentina 2.6 South Africa 2.1 Malaysia 1.8 Supra-Nation 1.3 Kazakhstan 1.2 Sri Lanka 1.2 Morocco 1.2 Egypt 1.2 Philippines 1.2 Vietnam 1.2 Costa Rica 1.2 India 1.1 Greece 1.0 Jamaica 1.0 Romania 0.9 Dominican Republic 0.9 El Salvador 0.8 Venezuela 0.8 Canada 0.7 Ukraine 0.6 Trinidad 0.6 United Arab Emirates 0.6 Cayman Islands 0.6 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures contracts: The fund used futures contracts for hedging treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange's clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as "variation margin". For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used for hedging currency exposures and to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $33,481 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Corporate bonds and notes $— $4,865,687 $— Foreign government and agency bonds and notes — 11,760,533 — Short-term investments 966,309 18,000 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(4,160) $— Futures contracts (2,477) — — Totals by level $— During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $96,765 $100,925 Interest rate contracts 605 3,082 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Futures contracts (number of contracts) 20 Forward currency contracts (contract amount) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(AFF)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Citibank, N.A. Goldman Sachs International JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. Total Assets: Futures contracts§ $— $— $— $— $195 $— $— $195 Forward currency contracts# 12,889 52,446 8,799 11,253 — 1,656 9,722 96,765 Total Assets $12,889 $52,446 $8,799 $11,253 $195 $1,656 $9,722 $96,960 Liabilities: Futures contracts§ — 2,758 — — 2,758 Forward currency contracts# 4,100 31,914 16,806 23,426 — 2,466 22,213 100,925 Total Liabilities $4,100 $31,914 $16,806 $23,426 $2,758 $2,466 $22,213 $103,683 Total Financial and Derivative Net Assets $8,789 $20,532 $(8,007) $(12,173) $(2,563) $(810) $(12,491) $(6,723) Total collateral received (pledged)##† $— $— $— $— $— $— $— Net amount $8,789 $20,532 $(8,007) $(12,173) $(2,563) $(810) $(12,491) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: April 27, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: April 27, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: April 27, 2017
